Citation Nr: 0124555	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  92-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 14, 1990, for 
an increased (compensable) evaluation for residuals of a 
thoracotomy, status post pneumothorax, right lung, and for an 
award of service connection for nerve damage secondary to 
thoracotomy, right chest wall.


REPRESENTATION

Appellant represented by:	Michael I. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and an acquaintance
 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1991 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The March 1991 rating 
decision granted service connection for status post 
thoracotomy for right pneumothorax, and assigned a 
noncompensable evaluation for that disability.  Following 
remands from the Board in 1993 and in 1997, an August 1998 
rating decision granted a compensable, 10 percent evaluation 
for residuals of thoracotomy, status post pneumothorax.  The 
RO also granted service connection for nerve damage secondary 
to thoracotomy, right chest wall, and assigned a 10 percent 
evaluation for that disability.  An effective date of March 
14, 1990, was assigned for those awards.  The Board denied 
the claim for an effective date prior to March 14, 1990, for 
an award of service connection for residuals of a 
thoracotomy, status post pneumothorax, right lung, and for an 
award of service connection for nerve damage secondary to 
thoracotomy, right chest wall, by a decision issued in April 
1999.  The Board remanded claims for an increased initial 
evaluation in excess of 10 percent for each of those 
disabilities.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in June 1992.  When the claim came 
before the Board following remand in January 1993, the Board 
Member who had conducted the 1992 hearing was no longer 
employed by the Board.  The veteran was offered the 
opportunity to have another Travel Board hearing, and that 
hearing was scheduled in April 1996.  However, the veteran 
had moved without notifying the Board, and the letter 
notifying him of that scheduled hearing was retuned.  The 
veteran was subsequently contacted, at his new address, and 
asked if he still wished to have another hearing before the 
Board, but he did not respond.  This procedural history was 
detailed in the Board's 1997 Remand, which was provided to 
the veteran.  The veteran has not indicated that he wishes to 
have another Travel Board hearing or other hearing before the 
Board.  He has been afforded the right to a hearing, and the 
Board may proceed with appellate review.  38 C.F.R. 
§§ 20.700, 20.702 (2000).

The veteran appealed the April 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals).  In 
February 2001, the parties filed a Joint Motion asking the 
Court to vacate and remand the April 1999 Board decision.  
The Court granted that motion in February 2001.  The claim 
has thus been returned to the Board for readjudication 
consistent with evidence obtained following the Board's April 
1999 decision.  The additional evidence is a VA claims file 
folder.  Such evidence is constructively of record, even when 
not actually associated with the record.  Therefore, the 
Board has recharacterized the issue on appeal, to more 
accurately reflect the issue in light of the evidence which 
is now of record and is considered to have been 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  By a rating decision prepared in April 1982, the veteran 
was granted service connection for the postoperative 
residuals of spontaneous pneumothorax, effective the day 
following his service discharge in May 1981.  

3.  On March 11, 1986, a request from the veteran for an 
increased evaluation for his service-connected lung 
disability was received by VA.

4.  When the veteran submitted a claim in March 1990, his 
claims file could not be located, and the March 1990 claim 
was adjudicated as a claim for service connection rather than 
as a claim for increased compensation, as VA was unaware that 
service connection had been granted for spontaneous 
pneumothorax, postoperative, or that a claim for an increased 
(compensable) evaluation for that disability submitted in 
March 1986 remained unadjudicated. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 1986, but 
no earlier, for a compensable, 10 percent evaluation for 
residuals of a thoracotomy, status post pneumothorax, right 
lung, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2000); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

2.  The criteria for an effective date of March 11, 1986, but 
no earlier, for an award of service connection for nerve 
damage secondary to thoracotomy, right chest wall, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156, 3.400 (2000); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to March 14, 1990, for a compensable evaluation for 
spontaneous pneumothorax, postoperative, and for an award of 
service connection for nerve damage secondary to thoracotomy, 
right chest wall.  

The provision governing an initial award of service 
connection specifies that the effective date of an evaluation 
and award of compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a).  
However, if an original compensation claim is made within one 
year following the veteran's service discharge, the effective 
date of a grant of service connection based on that claim is 
the day following discharge.  38 U.S.C.A. § 5110(b)(1).  

Generally, the effective date of an increased rating shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a).  However, 
the regulations provide that the appropriate effective date 
for an award of increased compensation is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within 1 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400 (2000).   

1. Effective date for increased evaluation, residuals of 
pneumothorax

In this case, when both volumes of the veteran's claims file 
are considered, including the volume of the claims file 
obtained following the Board's vacated April 1999 decision, 
the evidence establishes that the veteran was separated from 
active service in late May 1981and submitted a claim for 
service connection in September 1981.  By a rating decision 
prepared in April 1982, in pertinent part, the veteran was 
granted service connection for spontaneous pneumothorax, 
postoperative, effective the day following service discharge, 
in late May 1981.  The RO assigned an initial, schedular, 100 
percent evaluation for this disability.  The rating schedule 
as applicable in 1982 provided a 100 percent evaluation was 
warranted for six months following a pneumothorax, with 
automatic reevaluation and assignment of a disability rating 
based on symptomatology at the end of the six-month period.  
Based on the findings of a February 1982 VA examination, the 
veteran's lung disability was evaluated as noncompensable 
from September 1, 1981.  The April 1982 rating decision was 
not appealed, and became final.

The veteran's award of service connection for the 
postoperative residuals of a spontaneous pneumothorax was 
effective in May 1981, the day following the veteran's 
discharge.  Under the statutes governing veterans' benefits, 
the day following discharge is the earliest date on which an 
award of service connection may be effective.  There is no 
circumstance under which the veteran could have legal 
entitlement to an effective date prior to his service 
discharge for the award of service connection for the 
postoperative residuals of a pneumothorax.  The veteran has 
already been awarded the earliest effective date for this 
grant of service connection allowed by law, and the Board has 
no authority to disturb the effective date of May 30, 1981, 
for the grant of service connection for a lung disorder.  
Thus, the effective date of the veteran's award of service 
connection for the postoperative residuals of a pneumothorax, 
also described as residuals of thoracotomy, status post 
pneumothorax, remains, as first granted, in May 1981. 

When the veteran submitted a claim for "service connection" 
for a lung disorder in 1990, the RO was not aware that the 
veteran had been granted service connection for his lung 
disability, because the claims file could not be located.  
The RO was also unaware of the claim for an increased 
evaluation for service-connected lung disability which the 
veteran had submitted in 1986, as this claim was apparently 
in the portion of the file which could not be located.  

The Board notes the reference, in the Joint Motion for 
Remand, to an apparent inconsistency between the Board's 
determination as to the effective date for the award of 
service connection for residuals of pneumothorax and a 
statement in the Remand directing the RO to readjudicate the 
issue of entitlement to an earlier effective date if new 
information is obtained regarding that claim.  An 
inconsistency between the Order and the Remand in the prior 
Board decision is technical in nature only, and, in fact, the 
Board's prior decision reflects the fact that the Board is 
aware that, when working with a rebuilt claims folder, as is 
this case, information which cannot be located at one point 
in time may be located later.  When "lost" information is 
retrieved, prior decisions must be reviewed, and, where 
appropriate, as in this case, readjudicated to reflect the 
facts when constructive notice becomes actual notice.  The 
Board's direction to the RO was a simple summation of the 
Bell case, noted supra, and any confusion which might be 
raised by this reference to Bell is resolved by the 
determinations as to effective dates in this decision.

Although the RO and the Board adjudicated claim of 
entitlement to service connection for residuals of a 
pneumothorax received in March 1990, the later adjudication 
of that claim is not effective to change any aspect of the 
1982 grant of service connection for spontaneous 
pneumothorax, either as to the evaluation of effective date 
assigned at that time.  Under some circumstance, such as 
where a veteran reenlists and has additional active duty 
following a grant of service connection, an original award of 
service connection may be terminated and later readjudicated.  
However, in this case, no such circumstance is present.  The 
veteran noted, in fact, that he attempted to reenlist, and 
was found medically unfit.  

Because the veteran had already been granted service 
connection for pneumothorax, postoperative, the RO should 
have construed the claim received from the veteran in March 
1990 as a claim for an increased (compensable) evaluation for 
the service-connected lung disability. 

In reviewing the additional volume of the veteran's claims 
file now located, Volume I, the Board observes that the 
veteran submitted a claim for an increased evaluation for his 
service-connected lung disability as of March 11, 1986.  The 
evidence of record does not establish that this claim was 
adjudicated.  The veteran was asked to submit evidence that 
he had been recently treated for the service-connected 
disability, but the record notes that the veteran did not 
respond to this request.  However, the record does not 
reflect that the file was reviewed to determine if any 
evidence submitted since the last rating decision was 
sufficient to reopen the claim, and the file does not reflect 
that the RO made a determination on the claim for increase or 
notified the veteran of the status of the claim for increase.  

Thus, the claim submitted on March 11, 1986 remained open and 
unadjudicated when the veteran submitted a new claim for 
increase in March 1990.  Because that 1986 claim remained 
open and unadjudicated, the Board finds that the appropriate 
effective date of the increased compensation granted 
following the March 1990 claim must be based on the receipt 
of the unadjudicated claim for increased submitted on March 
11, 1986.  

The Board has also considered whether an effective date for 
the award of the increased (compensable) evaluation prior to 
March 11, 1986, is warranted. The Court has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  See Harper v. 
Brown, 10 Vet App 125, 126 (1997).

The evidence reflects that the veteran underwent examination 
of the lungs in January 1984.  At that time, pulmonary 
function examination was interpreted as normal.  The examiner 
concluded that the veteran had normal pulmonary function, and 
recommended a CT scan to detect any other bullae which might 
result in pneumothorax.  Private and VA clinical records 
dated from 1987 to 1990 were associated with the file, but 
the veteran has not identified any provider who treated him 
during the one-year period prior to March 11, 1986.  In 
particular, the Board notes that clinical records dated in 
1987 reference a hospitalization eight months earlier.  The 
Board's June 1997 remand specifically notified the veteran 
that he had not identified the facility at which he was 
hospitalized in 1986, and had not authorized release of that 
information.  The veteran did not provide additional 
information.  A 1990 VA examination indicates that the 
veteran gave a history of hospitalization "in Louisiana" in 
1985, but the veteran has not provided any identification of 
that facility.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA includes an enhanced duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and an 
enhanced duty to notify the veteran of the evidence required 
to substantiate a claim.  However, the additional or revised 
statutory provisions, and the regulations implementing those 
provisions, do not require further development of the 
evidence as to the veteran's disability prior to March 11, 
1986.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The veteran's December 1985 statement, which is date stamped 
as first received by VA on March 11, 1986, does not indicate 
that the veteran had experienced an increased level of 
disability as of December 1985.  In the absence of any 
evidence from which the level of disability in the year prior 
to March 11, 1986 is ascertainable, the Board finds that the 
appropriate effective for the award of an increased 
evaluation for the postoperative residual of spontaneous 
pneumothorax is March 11, 1986.  The Board notes that the 
level of compensation to be awarded effective March 11, 1986 
is the subject of a separate appeal.

After examining the record, the Board is satisfied that the 
veteran's claim for an increased (compensable) evaluation for 
his service-connected lung disability has been properly 
developed.  As discussed above, the veteran has been afforded 
specific notice of the evidence required to substantiate his 
claim, and has had several opportunities, over a lengthy 
appeal period, to identify additional evidence.  The veteran 
has argued primarily that he sought an increased evaluation 
for his service-connected lung disability prior to March 
1990.  The Board's decision on this issue is favorable to the 
veteran, and the Board finds that there is no further duty to 
assist or notify the veteran under the VCAA, even though the 
development of the claim was completed before enactment of 
that law or the effective date for its implementing 
regulations.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

As such, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the claim for an 
increased evaluation addressed in this decision.  As there 
has been no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board may complete with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board 
finds that the appropriate effective date for an increased 
(compensable) evaluation for service-connected residuals of 
spontaneous pneumothorax, status postoperative, right 
thoracotomy, is March 11, 1986, but no earlier.

2. Effective date for service connection nerve damage 
secondary to thoracotomy

During the pendency of the claim discussed above, the medical 
evidence, beginning with VA examination in June 1990, 
reflects that the veteran reported dysthesia and pain in the 
right chest wall.  The medical evidence reflects medical 
opinion that these complaints represent neuropathy secondary 
to the service-connected thoracotomy.  The RO accepted the 
veteran's statements as a claim for service connection for 
chest wall pain secondary to thoracotomy, right chest wall, 
and, based on the medical evidence, granted service 
connection for this disability.

The RO assigned an effective date of March 14, 1990, based on 
the available information as to when the veteran submitted 
the claim that resulted in the medical opinions on which the 
award of service connection was based.  However, the evidence 
of record, as a whole, reflects that an unadjudicated claim 
was submitted on March 11, 1986.  The medical evidence 
implies that neuropathy secondary to thoracotomy, manifested 
as chest wall pain and dysthesia, was present prior to the 
1990 examination which resulted in the specific diagnosis of 
the disability.  The medical evidence raises at least a 
reasonable doubt that, if the veteran had been afforded 
timely VA examination following the submission of the March 
1986 claim, the examination would have disclosed the 
neuropathy at that time.  

Resolving doubt as to the onset of neuropathy secondary to 
thoracotomy, right chest wall, in the veteran's favor, the 
appropriate effective date for an award of service connection 
for that disability is March 11, 1986, but no earlier.  See 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board's decision on this issue is favorable to the 
veteran.  As the veteran did not appeal the April 1982 rating 
decision, or submit any other claim or evidence prior to 
March 11, 1986, which could be construed as a formal or 
informal claim for neuropathy, there is no evidence of any 
circumstance which could result in an effective date for an 
award of service connection for neuropathy, secondary to 
thoracotomy, right chest wall, prior to March 1986. 

As such, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the claim, 
although the Board notes, as discussed above, that the law 
applicable to this claim with respect to notice and duty to 
assist changed during the pendency of the appeal, with 
enactment of the VCAA and the promulgation of implementing 
regulations.  As there has been no prejudice to the veteran 
that would warrant a remand, the veteran's procedural rights 
have not been abridged, and the Board may complete with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Moreover, as this decision is favorable to the 
veteran, it would be fruitless to remand the claim, as remand 
could not result in any additional benefit to the veteran.

ORDER

An effective date of March 11, 1986, for an increased 
(compensable) evaluation for residuals of a thoracotomy, 
status post pneumothorax, right lung, is granted, subject to 
laws and regulations regarding effective dates of monetary 
awards.

An effective date of March 11, 1986, for an award of service 
connection for nerve damage secondary to thoracotomy, right 
chest wall, is granted, subject to laws and regulations 
regarding effective dates of monetary awards.




		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 


